Citation Nr: 1549378	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  05-39 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability secondary to service-connected right knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1972 to June 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In January 2009 and February 2015, the Board remanded the Veteran's claim for further evidentiary development.  As will be explained below, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in an April 2015 supplemental statement of the case (SSOC).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's low back disability, degenerative disc disease (DDD) of the lumbar spine, is not caused or aggravated by the service-connected right knee disability.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability on a secondary basis are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, VA must notify the claimant that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. Ap. 473 (2006).

Pre-decisional notice letters dated in June 2003 and August 2004 complied with VA's duty to notify.  Specifically, the letters apprised the Veteran of the division of responsibility between the Veteran and VA with regard to obtaining evidence, and the process by which disability ratings and effective dates are assigned.  A June 2009 letter further advised the Veteran of the evidentiary requirements for secondary service connection, and the claim was readjudicated in the January 2014 SSOC, thereby curing any timing defect.  Thus, the duty to notify is met.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), as well as VA and private treatment records in furtherance of his claim.

As indicated above, the claim was remanded in January 2009 and February 2015 for Social Security Administration (SSA) records, a VA examination, and addendum opinions as to the etiology of the Veteran's low back disability on a secondary basis.  The SSA records were associated with the record in April 2015.  Additionally, the Board finds that the March 2009 and April 2015 VA addendum medical opinions obtained in this case are adequate, as they are predicated on a full reading of the STRs as well as the private and VA medical records contained in the claims file.  The examiners considered all of the pertinent evidence of record, including the contentions of the Veteran, and provided complete rationales for the opinions stated.  As such, the Board concludes that VA obtained adequate opinions in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Furthermore, since adequate opinions have been obtained, the Board concludes that there has been substantial compliance with the January 2009 and February 2015 Board Remand directives, and no further development in this regard is necessary.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  Accordingly, the duty to assist is also met.

II.  Service Connection

The Veteran contends that his low back disability was caused or aggravated by his service-connected right knee disability.  As the Veteran does not assert that his back disability was incurred in or is otherwise related to his military service, and the record does not suggest otherwise, the Board need not explore his entitlement to service connection on a direct basis. 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

The Veteran has a current back disability, namely DDD of the lumbar spine.  See, e.g, VA examination report dated March 2009.  Thus, the crux of the appeal is whether the Veteran's low back disability was caused or aggravated by his service-connected right knee disability.

In support of his claim, the Veteran has submitted several private medical opinions from Dr. C.E. Spingola, Dr. J.H. Nour, and Dr. T. Perschke.  Specifically, as to Dr. C.E. Spingola's statements, in August 2004, he opined that it is "within a reasonable degree of medical certainty that [the Veteran's] lumbar radiculopathy has been contributed to and is exacerbated by the arthritis in his knees, which cause an alteration in his gait."  In a July 2006 statement, he indicated that "[t]here is literature to support the fact that chronic gait abnormalities have been associated with chronic back pain."  Furthermore, Dr. C.E. Spingola explained that the Veteran "has a patellectomized knee as well as arthritic changes of both his knees.  Based on this, he has significant gait pattern abnormalities.  I feel this gait pattern abnormality is indeed a contributing factor to [the Veteran's] back dysfunction." 

In a December 2005 statement, Dr. J.H. Nour indicated that the Veteran's back disability is related to his right knee disability.  Dr. J.H. Nour explained that the Veteran's right knee causes him to walk with a limp which shifts his weight unevenly to one side and, thus, would "affect his back."  In Dr. J.H. Nour's September 2006 statement, he reiterated his findings from the December 2005 statement and concluded that the Veteran's "back pain is directly related to the right knee injury."

The Board finds that Drs. Spingola's and Nour's opinions are of minimal probative value because they fail to address whether the Veteran's knee disability affects his current back disability, which is DDD.  Normally, such specificity is not necessary; however, as discussed below, the March 2009 VA orthopedic specialist explained that while altered gait can cause back pain, current medical research indicates that it does not cause DDD.  Dr. Spingola only references the Veteran's lumbar radiculopathy and back pain, and provides no rationale for his opinion other than the fact that literature, which he does not identify, supports it.  Dr. Nour's opinions suggests that the Veteran's right knee disability may "affect his back" generally, but does not indicate that it causes the Veteran's current DDD, nor does it address the affirmative medical research against a causal nexus.  Accordingly, Dr. Spingola's and Nour's opinions are afforded minimal probative value because they lack sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet.App. 121, 124 (1991)).

In an October 2006 statement, Dr. T. Perschke noted the Veteran's "back problems" and that he has underwent injection therapy.  Dr. T. Perschke stated that he does "not know exactly what is going on with this [Veteran].  There is obviously some
neurological deficit that effects his right side muscle function." 

The Board finds that Dr. T. Perschke statement is of no probative value, because he did not provide an opinion as to the Veteran's back disability.  Rather, Dr. T. Perschke reported that the Veteran has a neurological deficit and failed to specify how such findings are related to the Veteran's back and right knee disabilities.  

There are two probative opinions against the claim.  First, a March 2009 VA orthopedic specialist documented a detail medical history of the Veteran's right knee and low back; reviewed the claims file, including the Veteran's submitted private medical opinions; evaluated the Veteran; and opined that the Veteran's low back disability is not caused or aggravated by his right knee disability.  The VA orthopedic specialist prefaced his rationale by stating that the Veteran's abnormal gait is likely due to his range of motion in his right knee, as he is unable to bend his right knee and walks with a stiff-legged gait.  Furthermore, the VA orthopedic specialist stated that back pain has multiple etiologies including muscular, skeletal, vascular, and neurologic.  The VA orthopedic specialist commented on Dr. Spingola's statement that "[t]here is literature to support the fact that chronic gait abnormalities have been associated with chronic back pain," and agreed that medical literature confirms such an association.  However, the VA orthopedic specialist emphasized that medical literature does not currently support gait abnormalities with the development or aggravation of DDD.  The VA orthopedic specialist emphasized that most of the available medical studies looking at back pain and gait disturbance "suggest that [the Veteran's] back pain due to gait disturbance is muscular in origin rather than degenerative."  The VA orthopedic specialist cited to and discussed a 2005 Clinical Rehabilitation Journal by Dr. Kulkarni, et al, summarizing that "that while back pain may be influenced by gait disturbance, degenerative disk disease itself is not caused by nor aggravated by gait disturbance."

The VA orthopedic specialist discussed all of the Veteran's submitted private medical opinions in length.  In particular, he indicated that the private physicians' opinions only discussed the Veteran's back pain, and do not indicate that his DDD of the lumbar spine is caused or aggravated by his gait disturbance.  In direct response to Dr. Perschke's statement, the VA orthopedic specialist commented that the statement does "not suggest that his neurologic deficit is due to his gait dysfunction but almost argues the opposite, that his gait dysfunction potentially is caused by a neurologic deficit.  In either case, his letter does not suggest that the disk disease is aggravated by or caused by the right lower extremity problem or gait disturbance."

As to the second opinion against the claim, an April 2015 VA orthopedic physician indicated that he reviewed the Veteran's claims file, including the submitted private medical opinions, and opined that the Veteran's low back disability is not caused or aggravated by his service-connected right knee disability.  The VA orthopedic physician reasoned that 'there are no high quality studies in the medical literature that link lower extremity dysfunction or gait abnormality to increased rates of back pain.  Furthermore, there is no evidence that lower extremity dysfunction or gait abnormalities are associated with an increased incidence lumbar spine arthrosis."

The Board finds that the March 2009 and April 2015 VA opinions are afforded significant probative weight with respect to the nature and etiology of the Veteran's back disability, including any relationship with the service-connected right knee disability.  In particular, the March 2009 and April 2015 opinions addressed all pertinent evidence, to include the Veteran's statements and private medical opinions to the contrary, and were supported by articulated medical explanations that are consistent with the remaining evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295, 302-04 (2008).  The Board finds that the March 2009 opinion is particularly persuasive, because it highlights medical research against the notion that altered gait can cause DDD.  This is especially probative, as it controverts the private medicals opinions that merely speak as to how the Veteran's knee problems lead to back pain, while in no way discussing the Veteran's DDD.  For these reasons, the Board finds that the March 2009 and April 2015 VA opinions significantly outweigh the private medical opinions in terms of probative value.
Regarding the Veteran's assertions, the Board finds that he is competent to describe altered gait, leg pain, and back pain, which are within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet.App. 465, 469-71 (1994).  However, the etiology of his DDD of the lumbar spine falls outside the realm of common knowledge of a lay person, especially given since the Veteran contends that it is due to injury caused by altered gait over time.  The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Accordingly, he is not competent to offer an opinion as to its etiology and his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Accordingly, the preponderance of the competent evidence of record indicates that the Veteran's current back disability, DDD, is not proximately due to or the result of his service-connected right knee disability.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).


ORDER

Service connection for a back low disability as secondary to service-connected a right knee disability is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


